                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


DARRIN LAPINE, #305535,

               Petitioner,

v.                                                    CASE NO. 2:20-CV-10690
                                                      HONORABLE SEAN F. COX

WILLIS CHAPMAN,

            Respondent.
____________________________/

       OPINION AND ORDER DISMISSING THE PETITION FOR A WRIT OF
       HABEAS CORPUS, DENYING A CERTIFICATE OF APPEALABILITY,
      AND DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

       Michigan prisoner Darrin LaPine (“Petitioner”) has filed a pro se petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241 raising a pre-indictment delay claim involving a 2016 assault

with intent to maim charge that is currently pending in the Wayne County Circuit Court. His trial

on that charge is currently scheduled for April 13, 2020. See People v. Lapine, No. 16-010265-01-

FH (Wayne Co. Cir. Ct.).

       Petitioner, however, has already filed a federal habeas petition challenging that same pending

charge and raising the same pre-indictment delay claim, which was recently dismissed on abstention

grounds. See LaPine v. Chapman, No. 20-CV-10385, 2020 WL 978259 (E.D. Mich. Feb. 28, 2020)

(Drain, J.) (noting that a pre-trial habeas petition is properly brought under 28 U.S.C. § 2241,

construing § 2254 petition as such, and summarily denying petition pursuant Younger v. Harris, 401

U.S. 37, 45 (1971)). Petitioner’s current claim was thus previously raised and addressed in that prior

habeas case and may not be re-litigated under the doctrine of res judicata or claim preclusion. See,

e.g., Federated Dep’t Stores v. Moitie, 452 U.S. 394, 398 (1981); Mitchell v. Chapman, 343 F.3d

811, 819 (6th Cir. 2003); see also Butts v. Wilkinson, 145 F.3d 1330, 1998 WL 152778, *1 (6th Cir.
1998) (unpublished) (upholding summary dismissal of prisoner civil rights complaint based upon

res judicata doctrine); McWilliams v. State of Colorado, 121 F.3d 573, 574-75 (10th Cir. 1997)

(repetitious litigation of virtually identical causes of action may be dismissed under 28 U.S.C.

§ 1915(e) as frivolous or malicious).

       Under the res judicata or claim preclusion doctrine, a claim is barred by prior litigation if

the following elements are present: (1) a final decision on the merits by a court of competent

jurisdiction; (2) a subsequent action between the same parties or their privies; (3) an issue in the

subsequent action which was litigated or which should have been litigated in the prior action; and

(4) identity of the causes of action. See Bittinger v. Tecumseh Prods. Co., 123 F.3d 877, 880 (6th

Cir. 1997). The res judicata rule “precludes not only relitigating a claim previously adjudicated;

it also precludes litigating a claim or defense that should have been raised, but was not, in the prior

suit.” Mitchell, 343 F.3d at 819. In this case, all four elements are present. The instant action must

therefore be dismissed pursuant to the res judicata doctrine.1

       Accordingly, for the reasons stated, the Court DISMISSES the petition for a writ of habeas

corpus. Before Petitioner may appeal, a certificate of appealability must issue. See 28 U.S.C.

§ 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of appealability may issue only if a petitioner

makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When

a district court denies relief on procedural grounds without addressing the merits, a certificate of

appealability should issue if reasonable jurists would find it debatable whether the petitioner states

a valid claim of the denial of a constitutional right, and reasonable jurists would find it debatable

whether the court was correct in its procedural ruling. Slack v. McDaniel, 529 U.S. 473, 484-85


       1
       Moreover, even if the habeas petition was not subject to dismissal on res judicata
grounds, the Court would dismiss it on abstention grounds for the same reasons set forth in Case
No. 20-CV-10385.

                                                  2
(2000). Reasonable jurists could not debate the correctness of the Court’s procedural ruling.

Accordingly, the Court DENIES a certificate of appealability. The Court also DENIES leave to

proceed in forma pauperis on appeal as an appeal cannot be take in good faith. See Fed. R. App.

P. 24(a). This case is closed.

       IT IS SO ORDERED.



                                                   s/Sean F. Cox
                                                   SEAN F. COX
                                                   UNITED STATES DISTRICT JUDGE

Dated: April 9, 2020




                                              3
